Michael V. Tepedino, J.
This is an action for professional services rendered defendant’s wife from February 9, 1954 to May 2, 1955.
It appears that defendant was married on February 5, 1954. On February 9, 1954 the defendant’s wife (using her maiden name) engaged plaintiff to render medical services to her. On subsequent visits to plaintiff and/or the hospital, she used both her maiden name and her marriage name. It appears that the marriage was annulled on March 17, 1955.
Plaintiff seeks to recover the sum of $365 from defendant husband. The only question presented is whether defendant’s wife contracted the indebtedness or the husband is responsible.
The rule is that the primary liability for medical treatment furnished to a wife rests upon the husband and that the wife is not personally liable therefor, in the absence of a special agreement by her to make herself responsible. Such an agreement need not be shown by direct evidence hut may be found upon evidence and surrounding circumstances including acts after the service, indicating an acknowledgment of liability for the service. (Matter of Totten, 137 App. Div. 273.)
The court is of the opinion that such an agreement was not reached in this case. However, defendant husband’s liability terminated when the decree of annulment was granted.
Judgment for plaintiff in the amount of $365 including interest.